DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new grounds of rejection set forth below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Hirasawa et al. US PG-Pub (US 20160261852 A1).
Regarding Claim 1, Yokota teaches an image processing device, comprising: circuitry (¶[0266] Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.) configured to: generate a cost volume that indicates, for each pixel of the plurality of pixels((¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).) and each parallax of a plurality of parallaxes([0054] As illustrated in FIG. 3, the object recognizing device 1 includes a parallax value deriving unit 3 and a recognizing unit 5 inside the main body 2. [0055] The parallax value deriving unit 3 is a device that derives, from a plurality of taken images in which an object is captured, a parallax value dp representing the parallax with respect to the object; and outputs a parallax image (an example of parallax information) having the parallax value dp as the pixel value of each pixel. The recognizing unit 5 is a device that, based on the parallax image output by the parallax value deriving unit 3, performs object recognition processing with respect to the objects such as persons and vehicles captured in the taken images); a cost corresponding to a similarity among multi-viewpoint images([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is calculating a cost corresponding to a similarity between two images.), and detect, from the cost volume having undergone the cost adjustment processing, a parallax of the plurality of parallaxes at which the similarity becomes a maximum, . (¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallaxes in the images by where the cost value is at a minimum which means similarity is at a maximum.)wherein the detection is based on parallax-based costs of a parallax detection target pixel of the plurality of pixels ([0093] In FIG. 7, a conceptual diagram indicating a reference pixel p and a reference area pb in the reference image Ia is at (a); and a conceptual diagram in the case of calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is determining the cost value based on the pixels of the images.)
Yokota does not explicitly teach acquire normal line information of each pixel of a plurality of pixels of a polarization image; wherein the multi-viewpoint images include the polarization image and the plurality of parallaxes is associated with the multi-viewpoint images and execute, based on the normal line information, cost adjustment processing on the generated cost volume;
Hirasawa teaches acquire normal line information of each pixel of a plurality of pixels of a polarization image([0059] The normal-line map generation unit 17 generates a normal-line map from polarized images having a plurality of directions. The polarized images having the plurality of directions are polarized images having three or more polarization directions, as will be described below. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having three or more polarization directions. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having a plurality of polarization directions and the second image which is generated by the second imaging unit having a different pixel configuration from the pixel configuration of the first imaging unit and includes a plurality of pixels having different polarization directions from the polarization direction of the first image.); wherein the multi-viewpoint images include the polarization image and the plurality of parallaxes is associated with the multi-viewpoint images (¶[0126], FIG. 19(A) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 31. FIG. 19(B) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 32. FIG. 19(C) exemplifies a part of the disparity map. Disparity values (parallax amount) of the disparity map have one-to-one correspondence with the depth values of the depth map, and thus can be converted easily in both directions from the interval “LB” of the standard position of the two imaging units and the focal distance “f” of the imaging units, as described above. The parallax amount indicates a relation between the pixels on the images supplied from the imaging units 31 and 32 and corresponding to the same portion of the subject. The examiner interprets the prior art is determining the parallax associated with the polarization images captured by the imaging units.);
execute, based on the normal line information, cost adjustment processing on the generated cost volume; [0123] The normal-line map generation unit 37 includes an image phase adjustment unit 371 and a normal-line map generation processing unit 375. [0124] The image phase adjustment unit 371 converts the depth map output from the depth map generation unit 35 into a disparity map. The image phase adjustment unit 371 determines a parallax amount based on the depth value of each pixel indicated in the depth map and generates the disparity map. The deviation amount at the pixel position is calculated for each pixel through the matching process in the depth map generation unit 35. The image phase adjustment unit 371 may acquire the deviation amount for each pixel from the depth map generation unit 35 and generate the disparity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Hirasawa in order to perform cost adjustment on the polarization image. One skilled in the art would have been motivated to modify Yokota in this manner in order to match the phases of the polarized image subjected to the interpolation process on the image from the imaging unit. (Hirasawa, ¶[0126])
Regarding Claim 2, the combination of Yokota and Hirasawa teaches the image processing device according to claim 1, wherein the circuitry is further configured to: calculate the cost for a pixel of the plurality of pixels in a peripheral region of the parallax detection target pixel and in the cost adjustment processing, cost adjustment of the parallax detection target pixel is performed based on the calculated cost for the pixel in the peripheral region. (Yokota, ¶[0094], Meanwhile, as the stereo matching processing meant for obtaining the corresponding pixel of the reference pixel p, block matching processing is performed in the embodiment. In the block matching processing, the degree of dissimilarity is obtained between the reference area pb, which represents a predetermined area centered around the reference pixel p in the reference image Ia, and a candidate area qb (having the same size as the reference area pb) centered around the candidate pixel q of the comparison image Ib. As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity.). The examiner interprets the prior art is performing cost adjustment by block matching the pixels of the stereo images to determine the parallax in the image.)
Yokota does not explicitly teach based on the normal line information of the parallax detection target pixel execute the cost adjustment processing at each parallax of the plurality of parallaxes
Hirasawa teaches based on the normal line information of the parallax detection target pixel execute the cost adjustment processing at each parallax of the plurality of parallaxes ([0123] The normal-line map generation unit 37 includes an image phase adjustment unit 371 and a normal-line map generation processing unit 375. [0124] The image phase adjustment unit 371 converts the depth map output from the depth map generation unit 35 into a disparity map. The image phase adjustment unit 371 determines a parallax amount based on the depth value of each pixel indicated in the depth map and generates the disparity map. The deviation amount at the pixel position is calculated for each pixel through the matching process in the depth map generation unit 35. The image phase adjustment unit 371 may acquire the deviation amount for each pixel from the depth map generation unit 35 and generate the disparity map.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Hirasawa in order to perform cost adjustment on the polarization image. One skilled in the art would have been motivated to modify Yokota in this manner in order to match the phases of the polarized image subjected to the interpolation process on the image from the imaging unit. (Hirasawa, ¶[0126])
Regarding Claim 6, the combination of Yokota and Hirasawa teaches the image processing device according to claim 1, wherein the circuitry is further configured to: execute the cost adjustment processing for each of normal line directions among which indefiniteness is generated based on the normal line information and detect the parallax at which the similarity becomes the maximum, based on the cost volume having undergone the cost adjustment processing executed for each of the normal line directions. (Hirasawa, [0126] Further, based on the disparity map, the image phase adjustment unit 371 matches the phases of the polarized image subjected to the interpolation process on the image from the imaging unit 31 and the polarized image subjected to the interpolation process on the image from the imaging unit 32. FIG. 19 is a diagram for describing a phase adjustment process. FIG. 19(A) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 31. FIG. 19(B) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 32. FIG. 19(C) exemplifies a part of the disparity map. Disparity values (parallax amount) of the disparity map have one-to-one correspondence with the depth values of the depth map, and thus can be converted easily in both directions from the interval “LB” of the standard position of the two imaging units and the focal distance “f” of the imaging units, as described above. The examiner interprets the prior art is matching the phases of the polarized images based on the direction of the normal line as seen in Fig. 19. );
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Hirasawa in order to perform cost adjustment on the polarization image. One skilled in the art would have been motivated to modify Yokota in this manner in order to match the phases of the polarized image subjected to the interpolation process on the image from the imaging unit. (Hirasawa, ¶[0126])
Regarding Claim 8, the combination of Yokota and Hirasawa teaches the image processing device according to claim 1, wherein the circuitry is further configured to generate depth information based on the detected parallax(¶[0114] Then, as illustrated at (a) in FIG. 13, in a corresponding manner to detection areas 721 to 724 in the objects identified (detected) in the real U map RM, the clustering unit 510 eventually creates detection frames 721a to 724a in the reference image Ia or a parallax image Ip illustrated at (b) in FIG. 13. ¶[0115] Moreover, from the. (Yokota, ¶[0114] Then, as illustrated at (a) in FIG. 13, in a corresponding manner to detection areas 721 to 724 in the objects identified (detected) in the real U map RM, the clustering unit 510 eventually creates detection frames 721a to 724a in the reference image Ia or a parallax image Ip illustrated at (b) in FIG. 13. ¶[0115] Moreover, from the identified actual size (the width, the height, and the depth) of an object, the clustering unit 510 can identify the type of the object using (Table 1) given below.) 
Regarding Claim 9, Yokota teaches an image processing methods comprising: generating a cost volume that indicates, for each pixel of the plurality of pixels (¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).) and each parallax of a plurality of parallaxes([0054] As illustrated in FIG. 3, the object recognizing device 1 includes a parallax value deriving unit 3 and a recognizing unit 5 inside the main body 2. [0055] The parallax value deriving unit 3 is a device that derives, from a plurality of taken images in which an object is captured, a parallax value dp representing the parallax with respect to the object; and outputs a parallax image (an example of parallax information) having the parallax value dp as the pixel value of each pixel. The recognizing unit 5 is a device that, based on the parallax image output by the parallax value deriving unit 3, performs object recognition processing with respect to the objects such as persons and vehicles captured in the taken images); a cost corresponding to a similarity among multi-viewpoint images([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is calculating a cost corresponding to a similarity between two images.),  and detecting, from the generated cost volume having undergone the cost adjustment processing, a parallax of the plurality of parallaxes at which the similarity becomes a maximum(¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallaxes in the images by where the cost value is at a minimum which means similarity is at a maximum.), wherein the detection is based on  parallax-based costs of a parallax detection target pixel of the plurality of pixels([0093] In FIG. 7, a conceptual diagram indicating a reference pixel p and a reference area pb in the reference image Ia is at (a); and a conceptual diagram in the case of calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is determining the cost value based on the pixels of the images.).
Yokota does not explicitly teach acquiring normal line information of each pixel of a plurality of pixels of a polarization image; wherein the multi-viewpoint images include the polarization image, and the plurality of parallaxes is associated with the multi-viewpoint images; executing, based on the normal line information, cost adjustment processing on the generated cost volume;
Hirasawa teaches acquiring normal line information of each pixel of a plurality of pixels of a polarization image ([0059] The normal-line map generation unit 17 generates a normal-line map from polarized images having a plurality of directions. The polarized images having the plurality of directions are polarized images having three or more polarization directions, as will be described below. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having three or more polarization directions. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having a plurality of polarization directions and the second image which is generated by the second imaging unit having a different pixel configuration from the pixel configuration of the first imaging unit and includes a plurality of pixels having different polarization directions from the polarization direction of the first image.); wherein the multi-viewpoint images include the polarization image and the plurality of parallaxes is associated with the multi-viewpoint images (¶[0126], FIG. 19(A) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 31. FIG. 19(B) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 32. FIG. 19(C) exemplifies a part of the disparity map. Disparity values (parallax amount) of the disparity map have one-to-one correspondence with the depth values of the depth map, and thus can be converted easily in both directions from the interval “LB” of the standard position of the two imaging units and the focal distance “f” of the imaging units, as described above. The parallax amount indicates a relation between the pixels on the images supplied from the imaging units 31 and 32 and corresponding to the same portion of the subject. The examiner interprets the prior art is determining the parallax associated with the polarization images captured by the imaging units.);
execute, based on the normal line information, cost adjustment processing on the generated cost volume; [0123] The normal-line map generation unit 37 includes an image phase adjustment unit 371 and a normal-line map generation processing unit 375. [0124] The image phase adjustment unit 371 converts the depth map output from the depth map generation unit 35 into a disparity map. The image phase adjustment unit 371 determines a parallax amount based on the depth value of each pixel indicated in the depth map and generates the disparity map. The deviation amount at the pixel position is calculated for each pixel through the matching process in the depth map generation unit 35. The image phase adjustment unit 371 may acquire the deviation amount for each pixel from the depth map generation unit 35 and generate the disparity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Hirasawa in order to perform cost adjustment on the polarization image. One skilled in the art would have been motivated to modify Yokota in this manner in order to match the phases of the polarized image subjected to the interpolation process on the image from the imaging unit. (Hirasawa, ¶[0126])
Regarding Claim 10, Yokota teaches a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor(¶[0266] Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.)  to execute operations, the operations comprising: generating a cost volume that indicates, for each pixel of the plurality of pixels (¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).) and each parallax of a plurality of parallaxes([0054] As illustrated in FIG. 3, the object recognizing device 1 includes a parallax value deriving unit 3 and a recognizing unit 5 inside the main body 2. [0055] The parallax value deriving unit 3 is a device that derives, from a plurality of taken images in which an object is captured, a parallax value dp representing the parallax with respect to the object; and outputs a parallax image (an example of parallax information) having the parallax value dp as the pixel value of each pixel. The recognizing unit 5 is a device that, based on the parallax image output by the parallax value deriving unit 3, performs object recognition processing with respect to the objects such as persons and vehicles captured in the taken images); a cost corresponding to a similarity among multi-viewpoint images([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is calculating a cost corresponding to a similarity between two images.),  and detecting, from the generated cost volume having undergone the cost adjustment processing, a parallax of the plurality of parallaxes at which the similarity becomes a maximum(¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallaxes in the images by where the cost value is at a minimum which means similarity is at a maximum.), wherein the detection is based on  parallax-based costs of a parallax detection target pixel of the plurality of pixels([0093] In FIG. 7, a conceptual diagram indicating a reference pixel p and a reference area pb in the reference image Ia is at (a); and a conceptual diagram in the case of calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is determining the cost value based on the pixels of the images.).
Yokota does not explicitly teach acquiring normal line information of each pixel of a plurality of pixels of a polarization image; wherein the multi-viewpoint images include the polarization image, and the plurality of parallaxes is associated with the multi-viewpoint images; executing, based on the normal line information, cost adjustment processing on the generated cost volume;
Hirasawa teaches acquiring normal line information of each pixel of a plurality of pixels of a polarization image ([0059] The normal-line map generation unit 17 generates a normal-line map from polarized images having a plurality of directions. The polarized images having the plurality of directions are polarized images having three or more polarization directions, as will be described below. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having three or more polarization directions. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having a plurality of polarization directions and the second image which is generated by the second imaging unit having a different pixel configuration from the pixel configuration of the first imaging unit and includes a plurality of pixels having different polarization directions from the polarization direction of the first image.); wherein the multi-viewpoint images include the polarization image and the plurality of parallaxes is associated with the multi-viewpoint images (¶[0126], FIG. 19(A) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 31. FIG. 19(B) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 32. FIG. 19(C) exemplifies a part of the disparity map. Disparity values (parallax amount) of the disparity map have one-to-one correspondence with the depth values of the depth map, and thus can be converted easily in both directions from the interval “LB” of the standard position of the two imaging units and the focal distance “f” of the imaging units, as described above. The parallax amount indicates a relation between the pixels on the images supplied from the imaging units 31 and 32 and corresponding to the same portion of the subject. The examiner interprets the prior art is determining the parallax associated with the polarization images captured by the imaging units.);
execute, based on the normal line information, cost adjustment processing on the generated cost volume; [0123] The normal-line map generation unit 37 includes an image phase adjustment unit 371 and a normal-line map generation processing unit 375. [0124] The image phase adjustment unit 371 converts the depth map output from the depth map generation unit 35 into a disparity map. The image phase adjustment unit 371 determines a parallax amount based on the depth value of each pixel indicated in the depth map and generates the disparity map. The deviation amount at the pixel position is calculated for each pixel through the matching process in the depth map generation unit 35. The image phase adjustment unit 371 may acquire the deviation amount for each pixel from the depth map generation unit 35 and generate the disparity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Hirasawa in order to perform cost adjustment on the polarization image. One skilled in the art would have been motivated to modify Yokota in this manner in order to match the phases of the polarized image subjected to the interpolation process on the image from the imaging unit. (Hirasawa, ¶[0126])
Regarding Claim 11, Yokota teaches an information processing system, comprising:Page 7 of 14Application No. 16/769,159Reply to Office Action of November 23, 2021 a plurality of image sensors configured to acquire multi-viewpoint images (¶[0052], As illustrated in FIG. 2, the object recognizing device 1 includes the main body 2 and includes the imaging units 10a and 10b fixed to the main body 2 as described above. The imaging units 10a and 10b are configured with a pair of cylindrical cameras that are placed in a rectified manner with respect to the main body 2. Herein, for the purpose of illustration, with reference to FIG. 2, the imaging unit 10a is sometimes referred to as the “right-side camera”, and the imaging unit 10b is sometimes referred to as the “left-side camera”.); and circuitry(¶[0266] Further, any of the above-described apparatus, devices or units can be implemented as a hardware apparatus, such as a special-purpose circuit or device, or as a hardware/software combination, such as a processor executing a software program.) configured to: 
generating a cost volume that indicates, for each pixel of the plurality of pixels (¶[0100] The cost calculating unit 301 is a functional unit that, based on the luminance value of the reference pixel p(x, y) in the reference image Ia and based on the luminance value of each candidate pixel q(x+d, y) that represents a candidate for corresponding pixel identified by shifting the pixels by the shift amount d from the pixel corresponding to the position of the reference pixel p(x, y) on the epipolar line EL in the comparison image Ib on the basis of the reference pixel p(x, y), calculates the cost value C(p, d) of that candidate pixel q(x+d, y).) and each parallax of a plurality of parallaxes([0054] As illustrated in FIG. 3, the object recognizing device 1 includes a parallax value deriving unit 3 and a recognizing unit 5 inside the main body 2. [0055] The parallax value deriving unit 3 is a device that derives, from a plurality of taken images in which an object is captured, a parallax value dp representing the parallax with respect to the object; and outputs a parallax image (an example of parallax information) having the parallax value dp as the pixel value of each pixel. The recognizing unit 5 is a device that, based on the parallax image output by the parallax value deriving unit 3, performs object recognition processing with respect to the objects such as persons and vehicles captured in the taken images); a cost corresponding to a similarity among multi-viewpoint images([0093], calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is calculating a cost corresponding to a similarity between two images.),  and detecting, from the generated cost volume having undergone the cost adjustment processing, a parallax of the plurality of parallaxes at which the similarity becomes a maximum(¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. [0101] The decider 302 is a functional unit for deciding that the shift amount d corresponding to the smallest of the cost values C, which are calculated by the cost calculating unit 301, represents the parallax value dp for such pixels in the reference image Ia for which the cost value C was calculated. The examiner interprets the prior art determines the parallaxes in the images by where the cost value is at a minimum which means similarity is at a maximum.), wherein the detection is based on  parallax-based costs of a parallax detection target pixel of the plurality of pixels([0093] In FIG. 7, a conceptual diagram indicating a reference pixel p and a reference area pb in the reference image Ia is at (a); and a conceptual diagram in the case of calculating the cost value C while sequentially shifting (moving) the candidate for corresponding pixel which is present in the comparison image Ib and which corresponds to the reference pixel p illustrated at (a) in FIG. 2 is at (b). Herein, a corresponding pixel represents such a pixel in the comparison image Ib which is the most similar to the reference pixel p in the reference image Ia. Moreover, the cost value C is an evaluation value (degree of coincidence) representing either the degree of similarity or the degree of dissimilarity of each pixel in the comparison image Ib. In the following explanation, it is assumed that, smaller the cost value C, the more it represents the evaluation value indicating the degree of dissimilarity between a pixel in the comparison image Ib and the reference pixel p. The examiner interprets the prior art is determining the cost value based on the pixels of the images.).
and generate depth information based on the detected parallax(¶[0114] Then, as illustrated at (a) in FIG. 13, in a corresponding manner to detection areas 721 to 724 in the objects identified (detected) in the real U map RM, the clustering unit 510 eventually creates detection frames 721a to 724a in the reference image Ia or a parallax image Ip illustrated at (b) in FIG. 13. ¶[0115] Moreover, from the identified actual size (the width, the height, and the depth) of an object, the clustering unit 510 can identify the type of the object using (Table 1) given below.)
Yokota does not explicitly teach acquiring normal line information of each pixel of a plurality of pixels of a polarization image; wherein the multi-viewpoint images include the polarization image, and the plurality of parallaxes is associated with the multi-viewpoint images; executing, based on the normal line information, cost adjustment processing on the generated cost volume;
Hirasawa teaches acquiring normal line information of each pixel of a plurality of pixels of a polarization image ([0059] The normal-line map generation unit 17 generates a normal-line map from polarized images having a plurality of directions. The polarized images having the plurality of directions are polarized images having three or more polarization directions, as will be described below. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having three or more polarization directions. The normal-line map generation unit 17 uses the first image which is generated by the first imaging unit having a pixel configuration including pixels with different polarization characteristics and includes pixels having a plurality of polarization directions and the second image which is generated by the second imaging unit having a different pixel configuration from the pixel configuration of the first imaging unit and includes a plurality of pixels having different polarization directions from the polarization direction of the first image.); wherein the multi-viewpoint images include the polarization image and the plurality of parallaxes is associated with the multi-viewpoint images (¶[0126], FIG. 19(A) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 31. FIG. 19(B) illustrates a part of the polarized image subjected to the interpolation process on the image supplied from the imaging unit 32. FIG. 19(C) exemplifies a part of the disparity map. Disparity values (parallax amount) of the disparity map have one-to-one correspondence with the depth values of the depth map, and thus can be converted easily in both directions from the interval “LB” of the standard position of the two imaging units and the focal distance “f” of the imaging units, as described above. The parallax amount indicates a relation between the pixels on the images supplied from the imaging units 31 and 32 and corresponding to the same portion of the subject. The examiner interprets the prior art is determining the parallax associated with the polarization images captured by the imaging units.);
execute, based on the normal line information, cost adjustment processing on the generated cost volume; ([0123] The normal-line map generation unit 37 includes an image phase adjustment unit 371 and a normal-line map generation processing unit 375. [0124] The image phase adjustment unit 371 converts the depth map output from the depth map generation unit 35 into a disparity map. The image phase adjustment unit 371 determines a parallax amount based on the depth value of each pixel indicated in the depth map and generates the disparity map. The deviation amount at the pixel position is calculated for each pixel through the matching process in the depth map generation unit 35. The image phase adjustment unit 371 may acquire the deviation amount for each pixel from the depth map generation unit 35 and generate the disparity map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota with Hirasawa in order to perform cost adjustment on the polarization image. One skilled in the art would have been motivated to modify Yokota in this manner in order to match the phases of the polarized image subjected to the interpolation process on the image from the imaging unit. (Hirasawa, ¶[0126])
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Hirasawa et al. US PG-Pub (US 20160261852 A1) in view of Sato et al. US PG-Pub (US 20100289878 A1).
Regarding Claim 3, the combination of Yokota and Hirasawa teaches the image processing device according to claim 2, wherein the circuitry is further configured to weight the calculated cost for the pixel in the peripheral region(Yokota, [0094] As illustrated at (a) in FIG. 7, based on the luminance value (the pixel value) of the reference pixel p(x, y) in the reference image Ia and based on the luminance value (the pixel value) of a candidate pixel q(x+d, y) representing a candidate for corresponding pixel present on an epipolar line EL in the comparison image Ib with respect to the reference pixel p(x, y), the cost value C(p, d) is calculated for the candidate pixel q(x+d, y) that is a candidate for corresponding pixel with respect to the reference pixel p(x, y). Herein, d represents the amount of shift (the amount of movement) between the reference pixel p and the candidate pixel q, and the shift amount d is shifted in the unit of pixels. either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. The examiner interprets the prior art is determining the difference of the pixel in the stereo image along a line and determining the cost value for the reference pixel(pixel in the peripheral region) as seen in figure 7.)
Yokota and Hirasawa do not explicitly teach based on, a normal line difference between the normal line information of the parallax detection target pixel and the normal line information of the pixel in the peripheral region.
Sato teaches based on, a normal line difference between the normal line information of the parallax detection target pixel and the normal line information of the pixel in the peripheral region. (¶[0173], the image processing section 504 detects the difference between the normal direction vector ne and the ideal normal direction vector ni, and detects, as an abnormal normal, a normal direction vector ne that gives a large difference value. The alignment of shape information using image information may be realized by using techniques known in the art.[0174] The presentation section 505 presents to the user an image of the subject captured by the image capturing section 502 while emphasizing pixels corresponding to abnormal normals detected by the image processing section 504 (step S605). Such a pixel emphasis can be made by, for example, performing a process such as displaying pixels corresponding to abnormal normals in red color.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Hirasawa with Sato in order to use normal line information in respective pixels based on a polarization images. One skilled in the art would have been motivated to modify Yokota and Hirasawa in this manner in order to estimate a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions. (Sato, ¶[0024])
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Hirasawa et al. US PG-Pub (US 20160261852 A1) in view of Omori et al. US PG-Pub (US 20170330307 A1).
Regarding Claim 4, while the combination of Yokota and Hirasawa teaches the image processing device according to claim 2, they don’t explicitly teach wherein the circuitry is further configured to weight the calculated cost for the pixel in the peripheral region, based on a distance between the parallax detection target pixel and the pixel in the peripheral region.
Omori teaches wherein the circuitry is further configured to weight the calculated cost for the pixel in the peripheral region, based on a distance between the parallax detection target pixel and the pixel in the peripheral region.. (¶[0082] In the formula (2), Δd.sub.max is a maximum value of the absolute value of the difference between the distance calculated from the second region and the distance of the pixel j in the second region. By the formula (2), a weight of a pixel in which the distance calculated from the contrast of the first region is the same as the distance calculated from the contrast of the second region becomes 1, and a weight of a pixel in which the absolute value of the difference between the distance calculated from the contrast of the second region and the distance calculated from the contrast of the first region is the maximum becomes 0.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Hirasawa with Omori in order to weight the pixel based on the distance between the target pixel and pixel in the peripheral region. One skilled in the art would have been motivated to modify Yokota and Hirasawa in this manner in order for the accuracy of distance calculation to be improved. (Omori, ¶[0052])
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Hirasawa et al. US PG-Pub (US 20160261852 A1) in view of Ito et al. US PG-Pub (US 20160304098 A1).
Regarding Claim 5, while the combination of Yokota and Hirasawa teaches the image processing device according to claim 2, they do not explicitly teach wherein the circuitry is further configured to weight the calculated cost for the pixel in the peripheral region, based on a difference between a luminance value of the parallax detection target pixel and a luminance value of the pixel in the peripheral region.
Ito teaches wherein the circuitry is further configured to weight the calculated cost for the pixel in the peripheral region, based on a difference between a luminance value of the parallax detection target pixel and a luminance value of the pixel in the peripheral region. ([0028] FIG. 2B is a diagram showing a captured image in which a plurality of image areas are set;[0029] FIG. 2C is a diagram showing a plurality of pixel ranges constituting an image area; The examiner interprets that the prior art is capable of determine peripheral areas of the image pixels associated with that area. ¶[0059] The weighting corresponds to, for example, reliability of the parallax of the pixel range. In calculating parallax by subjecting the captured image to image processing, since the accuracy of calculating parallax is high in a pixel range with a high luminance difference due to a white line or the like constituting a road surface, the weighting setting unit 16 sets the weighting of the pixel range to be greater when the luminance difference from the adjacent pixel range is greater. For example, the weighting setting unit 16 sets the weighting of the magnitude proportional to the luminance difference from the adjacent pixel range to the pixel range.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Hirasawa with Ito in order to weight the pixel based on the differences in luminance. One skilled in the art would have been motivated to modify Yokota and Hirasawa in this manner in order to increase the accuracy of calculating the parallax. (Ito, ¶[0006])
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota et al US PG-Pub (US 20180336701 A1) in view of Hirasawa et al. US PG-Pub (US 20160261852 A1) in view of Ishimaru et al. US PG-Pub(US 20170064286 A1).
Regarding Claim 7, while the combination of Yokota and Hirasawa teaches the image processing device according to claim 1, where Yokota teaches wherein the circuitry is further configured to: generate the cost volume with each parallax used as a prescribed pixel unit and based on the cost in a prescribed parallax range andPage 5 of 14Application No. 16/769,159 Reply to Office Action of November 23, 2021the prescribed parallax range is based on a parallax of the prescribed pixel unit at which the similarity becomes the maximum., (¶[0094], As the cost value C representing the degree of dissimilarity between the reference area pb and the candidate area qb; either the SAD (Sum of Absolute Difference) is used, or the SSD (Sum of Squared Difference) is used, or the ZSSD (Zero-mean-sum of Squared Difference) is used that is obtained by subtracting the average value of each block from the SSD value. Regarding such an evaluation value, higher the correlation (i.e., higher the degree of similarity), the smaller is the evaluation value thereby indicating the degree of dissimilarity. The examiner interprets the prior art is calculating the cost in the reference area and candidate area using the pixels to determine if there’s a parallax and if the evaluation value is at a high that means similarity is at a maximum.)
They do not explicitly teach detect the parallax at which the similarity becomes the maximum with a resolution higher than the prescribed pixel unit
Ishimaru teaches detect the parallax at which the similarity becomes the maximum (¶[0011], The second parallax detection section determines a parallax of each of the resolution blocks by detecting a resolution corresponding block having a region which is the same as the region of the resolution block in the second image for every resolution block on the basis of a block matching method for searching the block having a high similarity of the resolution block in the second image.) with a resolution higher than the prescribed pixel unit. (¶[0177] This makes it possible for the parallax detection device 4 in the distance measuring device 1 to reduce the parallax searching range when the image having the predetermined second resolution which is higher than the predetermined first resolution by using the dynamic programming method. It is also possible to reduce the processing load to detect the parallax by using the dynamic programming method.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yokota and Hirasawa with Ishimaru in order to determine the similarity becoming a maximum by a resolution higher than the prescribed pixel unit. One skilled in the art would have been motivated to modify Yokota and Hirasawa in this manner in order to improve detection accuracy within a reduced processing time. (Ishimaru, ¶[0007])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663